        Case 3:21-cv-04688-WHO Document 20 Filed 07/21/21 Page 1 of 6



 1 COZEN O’CONNOR
     Valerie Rojas (SBN 180041)
 2 vrojas@cozen.com
     601 S. Figueroa Street, Suite 3700
 3 Los Angeles, CA 90017
     Telephone:    (213) 892-7965
 4 Facsimile:      (213) 784-9067

 5 Michael D. Rafalko (Pro Hac Vice to be Filed)
     mrafalko@cozen.com
 6 One Liberty Place
     1650 Market Street, Suite 2800
 7 Philadelphia, PA 19103
     Telephone:    (215) 665-4611
 8 Facsimile:      (215) 372-2360

 9 Wendy N. Enerson (Pro Hac Vice to be Filed)
     wenerson@cozen.com
10 123 North Wacker Drive, Suite 1800
     Chicago, IL 60606
11 Telephone:     (312) 382-3100
     Facsimile:   (312) 382-8910
12
     Attorneys for Defendant
13 TRANSAMERICA LIFE INSURANCE CO.
14 FEINSTEIN DOYLE PAYNE & KRAVEC, LLC
     Wyatt A. Lison (SBN 316775)
15 wlison@fdpklaw.com
     Joseph N. Kravec, Jr. (Pro Hac Vice to be Filed)
16 jkravec@fdpklaw.com
     429 Fourth Avenue, Suite 1300
17 Pittsburgh, PA 15219
     Telephone:    (412) 281-8400
18 Facsimile:      (412) 281-1007

19 Attorneys for Plaintiffs
     BRIAN GUTHRIE and GRADY LEE HARRIS, JR.
20 and the Proposed Class
21 BLAKEMAN LAW
     Benjamin Blakeman (SBN 60596)
22 ben@lifeinsurance-law.com
     11601 Wilshire Boulevard, Suite 2080
23 Los Angeles, CA 90025
     Telephone:    (213) 629-9922
24 Facsimile:      (213) 232-3230

25 Attorneys for Plaintiffs
     BRIAN GUTHRIE and GRADY LEE HARRIS, JR.
26
27
28                                                      1
                                                   Case No.: 3:21-CV-04688-WHO
          AMENDED STIPULATION AND [PROPOSED] ORDER REGARDING BRIEFING
             SCHEDULE ON MOTIONS TO REMAND, TRANSFER AND DISMISS
                                                                        53407451\2
        Case 3:21-cv-04688-WHO Document 20 Filed 07/21/21 Page 2 of 6



 1                                UNITED STATES DISTRICT COURT

 2                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

 3
     BRIAN GUTHRIE and GRADY LEE HARRIS,                   Case No. 3:21-cv-04688-WHO
 4 JR., on behalf of themselves and all others
     similarly situated,                                   AMENDED STIPULATION AND
 5                                                         ORDER REGARDING BRIEFING
                    Plaintiffs,                            SCHEDULE ON MOTIONS TO
 6
            vs.                                            REMAND, TRANSFER AND DISMISS
 7                                                         (L.R. 6-1 AND 6-2)
     TRANSAMERICA LIFE INSURANCE
 8 COMPANY,
 9                  Defendant.
10          Pursuant to Northern District of California Civil Local Rules 6-1(b) and 6-2, Plaintiffs Brian
11 Guthrie and Grady Lee Harris, Jr. (“Plaintiffs”) and Defendant Transamerica Life Insurance
12 Company (“TLIC”), by and through their undersigned counsel of record, hereby stipulate and agree
13 that, subject to the Court’s approval, the Court set a briefing schedule on Plaintiffs’ Motion to
14 Remand, DKT No. 16, and set a contingent filing schedule for TLIC’s anticipated motion to transfer
15 this case to the Central District of California, and anticipated TLIC’s motion to dismiss the
16 Complaint, as follows:
17          WHEREAS, TLIC removed this case to Federal court on June 18, 2021, DKT No. 1;
18          WHEREAS, on June 24, 2021, the Parties filed a Stipulation to Extend the Time for TLIC
19 to Respond to the Complaint, DKT No. 10;
20          WHEREAS, the Stipulation extended the time for TLIC to move, plead or otherwise respond
21 to the Complaint to August 24, 2021, DKT No.10;
22          WHEREAS, on July 14, 2021, Plaintiffs filed a Motion to Remand this case to State court
23 that is scheduled for a hearing on September 8, 2021, DKT No. 16;
24          WHEREAS, if the Motion to Remand is denied, TLIC intends to file a motion to transfer
25 this case to the United States District Court for the Central District of California (the “Transfer
26 Motion”);
27
                                                       2
28                                                  Case No.: 3:21-CV-04688-WHO
           AMENDED STIPULATION AND [PROPOSED] ORDER REGARDING BRIEFING
              SCHEDULE ON MOTIONS TO REMAND, TRANSFER AND DISMISS

                                                   53407451\2
       Case 3:21-cv-04688-WHO Document 20 Filed 07/21/21 Page 3 of 6



 1          WHEREAS, once the issue of transfer is settled and the Parties have certainty as to the court

 2 in which the case will proceed, TLIC also intends to file a Rule 12 motion to dismiss the Complaint
 3 (the “Rule 12 Motion”);
 4          WHEREAS, in the interests of judicial economy and to preserve the Court’s and the Parties’

 5 resources, the Parties agree that the Motion to Remand should be briefed and ruled on before TLIC
 6 files its Transfer Motion, and that TLIC’s Transfer Motion should be briefed and ruled on before
 7 TLIC files its Rule 12 Motion;
 8          WHEREAS, the Parties agree TLIC shall respond to the Motion to Remand by August 11,

 9 2021, and Plaintiffs shall file their reply brief by August 25, 2021. This schedule is necessary in
10 light of the vacation schedules of counsel and to provide TLIC sufficient time to fully address the
11 issues raised by the Motion to Remand;
12          WHEREAS, the Parties agree that in the event the Motion to Remand is denied, TLIC shall

13 file its Transfer Motion within 28 days following the Court’s Order denying the Motion to Remand;
14          WHEREAS, the Parties further agree that TLIC shall file its Rule 12 Motion within 28 days

15 following the Court’s Order on TLIC’s Transfer Motion;
16          WHEREAS, there has been one prior modification to the case in the Stipulation extending

17 the time TLIC has to move, plead, or otherwise respond to the Complaint, DKT No. 10; and
18          WHEREAS, there is not currently a scheduling order for this case so it will have no effect

19 on the schedule for the case.
20                                           STIPULATION

21          IT IS HEREBY STIPULATED AND AGREED between Plaintiffs and TLIC, through their

22 respective counsel of record, that:
23          (i)    TLIC’s August 24, 2021 responsive pleading deadline is stricken;

24          (ii)   TLIC shall file an Opposition to the Motion to Remand on or before August 11, 2021,

25                 Plaintiffs shall file their Reply Brief in Support of the Motion to Remand on or before

26
27
                                                      3
28                                                 Case No.: 3:21-CV-04688-WHO
          AMENDED STIPULATION AND [PROPOSED] ORDER REGARDING BRIEFING
             SCHEDULE ON MOTIONS TO REMAND, TRANSFER AND DISMISS

                                                  53407451\2
       Case 3:21-cv-04688-WHO Document 20 Filed 07/21/21 Page 4 of 6



 1                 August 25, 2021. A hearing on the Motion to Remand is currently set for September

 2                 8, 2021;

 3         (iii)   If Plaintiffs’ Motion to Remand is denied, TLIC shall file its Transfer Motion within

 4                 28 days of the Court’s Order on the Motion for Remand; and

 5         (iv)    If Plaintiffs’ Motion to Remand is denied, TLIC shall file its Rule 12 Motion within

 6                 28 days of the Court’s Order on the Motion to Transfer.

 7
 8         IT IS SO STIPULATED.

 9
     Dated: July 20, 2021                        COZEN O’CONNOR
10
11                                               By:/s/ Valerie D. Rojas
                                                 Valerie D. Rojas
12                                               Michael Rafalko (Pro Hac Vice to be Filed)
                                                 Wendy Enerson (Pro Hac Vice to be Filed)
13                                               Attorneys for Defendant
                                                 TRANSAMERICA LIFE INSURANCE COMPANY
14
15 Dated: July 20, 2021                          FEINSTEIN DOYLE PAYNE & KRAVEC,
                                                 LLC
16
17                                               By:/s/ Wyatt A. Lison
                                                 Wyatt A. Lison
18                                               Joseph N. Kravec, Jr. (Pro Hac Vice to be Filed)
19                                               Attorneys for Plaintiffs BRIAN GUTHRIE and
                                                 GRADY LEE HARRIS, JR and the Proposed Class
20
21 Dated: July 20, 2021                          BLAKEMAN LAW
22
                                                 By:/s/ Benjamin Blakeman
23                                               Benjamin Blakeman
                                                 Attorneys for Plaintiffs BRIAN GUTHRIE and
24                                               GRADY LEE HARRIS, JR
25
26
27
                                                     4
28                                                 Case No.: 3:21-CV-04688-WHO
          AMENDED STIPULATION AND [PROPOSED] ORDER REGARDING BRIEFING
             SCHEDULE ON MOTIONS TO REMAND, TRANSFER AND DISMISS

                                                 53407451\2
      Case 3:21-cv-04688-WHO Document 20 Filed 07/21/21 Page 5 of 6



 1 PURSUANT TO STIPULATION, IT IS SO ORDERED
 2
 3 Dated:_July 21, 2021
                                      William H. Orrick
 4                                    United States District Judge

 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                          5
28                                                Case No.: 3:21-CV-04688-WHO
         AMENDED STIPULATION AND [PROPOSED] ORDER REGARDING BRIEFING
            SCHEDULE ON MOTIONS TO REMAND, TRANSFER AND DISMISS

                                      53407451\2
       Case 3:21-cv-04688-WHO Document 20 Filed 07/21/21 Page 6 of 6



 1                                  SIGNATURE ATTESTATION
 2         Pursuant to the Northern District of California’s Local Rule 5-1(i)(3), I attest that

 3 concurrence in the filing of the document has been obtained from each of the other Signatories.
 4
 5 DATED: July 20, 2021                  COZEN O’CONNOR
 6
                                         By:    /s/ Valerie D. Rojas
 7
                                                Valerie D. Rojas
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                                     6
28                                                 Case No.: 3:21-CV-04688-WHO
          AMENDED STIPULATION AND [PROPOSED] ORDER REGARDING BRIEFING
             SCHEDULE ON MOTIONS TO REMAND, TRANSFER AND DISMISS

                                                 53407451\2
